  

 

EXHIBIT 10.2

 

CONSULTING AGREEMENT



This CONSULTING AGREEMENT (this “Agreement”), is entered into by and between
Health Care REIT, Inc., a Delaware corporation (the “Company”), on the one hand,
and Charles J. Herman, Jr. (“Consultant”), on the other hand, effective as of
July 1, 2015.

RECITALS

WHEREAS, Consultant has been employed by the Company subject to an employment
contract dated December 29, 2008;

WHEREAS, the Consultant and the Company have agreed that the Consultant will
retire from employment with the Company effective July 1, 2015 (the “Retirement
Date”); and

WHEREAS, the Company has determined that it is in its best interests for the
Consultant to provide his continued services and expertise to the Company in a
consulting capacity following his retirement.

NOW THEREFORE, in consideration of the mutual promises set forth herein, the
Company and Consultant desire to enter into this Agreement setting forth the
terms and conditions of Consultant’s continued service with the Company
following the Retirement Date.

AGREEMENT

1.                   AGREEMENT FOR SERVICES.  Subject to Consultant’s execution
of and continued compliance with that certain Executive Retirement Agreement
(the “Retirement Agreement”), for a period commencing on the Retirement Date and
continuing through December 31, 2015, unless amended or terminated earlier
pursuant to the terms hereof (the “Consulting Term”), Consultant agrees to
provide consulting and advisory services to the Company as described in Section
4.

2.                   CONSULTING FEE.  During the Consulting Term, Consultant
shall receive $25,000 per month (the “Fee”).  The Fee shall be paid in a single
lump sum on a monthly basis during the Consulting Term; provided, however, that
no Fee shall become payable prior to the effectiveness of the Retirement
Agreement. The foregoing Fee (to which Consultant would not otherwise be
entitled) to be paid during the Consulting Term constitutes additional
consideration for Consultant’s execution and delivery of this Agreement and the
Retirement Agreement, and the latter becoming effective and irrevocable in
accordance with its terms, and is subject to Consultant’s compliance with the
covenants and other obligations set forth therein and herein, all of which must
be satisfied in full in order for the Fee to be earned. 

3.                   TERMINATION OF CONSULTING TERM.  In the event of
Consultant’s material breach of this Agreement and/or the Retirement Agreement,
the Company may terminate the Consulting Term, and upon termination, the Company
shall have no further obligations hereunder.  Notwithstanding any provision of
this Agreement to the contrary, the Consultant may, upon 15 days prior notice,
terminate the Consulting Term and shall thereafter have no further obligations
hereunder. Thereafter, the Company shall have no further obligation to pay the
Fee.

4.                   CONSULTING SERVICES.  During the Consulting Period,
Consultant shall render consulting and advisory services, including working with
industry trade associations, as reasonably requested by the Company’s Chief
Executive Officer or Chief Operating Officer at mutually convenient times. 
Consultant’s time rendering those services shall not exceed forty (40) hours per
month.  Neither party expects that Consultant will provide services to the
Company in the future at a level that exceeds the level set forth in this
Section 4 and it is the parties' intent that Consultant will have experienced a
"separation from service" as defined in Section 409A of the Internal Revenue
Code of 1986, as amended, no later than the Retirement Date.

5.                   INDEPENDENT CONTRACTOR.  Consultant shall perform his
obligations hereunder as an independent contractor and shall not be deemed an
employee of the Company or any of its subsidiaries or affiliates.  The Company
understands and agrees that that the Company has no right to direct or control
the manner in which Consultant performs Consultant’s consulting services
hereunder.  Accordingly, the Consultant will not be entitled to receive any
fringes, perquisites or retirement or welfare benefits from the Company for his
services as a Consultant under this Agreement except as expressly provided
herein or in the Retirement

 

--------------------------------------------------------------------------------

Agreement.  The Company will not withhold federal or state income, social
security, or other taxes from the Fee paid under the terms of this Agreement,
unless otherwise required by law.  Consultant agrees that Consultant will be
fully and solely responsible for any income or other tax liability imposed on
Consultant in his capacity as an “independent contractor.”  It is further
understood and agreed that nothing herein shall be deemed to create a
partnership, joint venture, employment or agency relationship between Consultant
and the Company or any of its subsidiaries or affiliates at any time following
the Retirement Date.  While performing consulting services under this Agreement,
Consultant will have no authority or power to bind the Company or to represent
the Company in relation to third parties or to represent to third parties that
Consultant has authority or power to bind the Company or to represent the
Company.

6.                   ASSIGNMENT AND TRANSFER.  Consultant’s rights and
obligations under this Agreement shall not be transferable by assignment or
otherwise, and any purported assignment, transfer or delegation thereof shall be
void.  This Agreement shall inure to the benefit of, and be enforceable by, any
purchaser of all or substantially all of the Company’s assets, any successor to
the Company’s business, or any assignee of either of the foregoing.

7.                   MISCELLANEOUS. 

7.1    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.

7.2    Entire Agreement.  This Agreement and the Retirement Agreement contain
the entire agreement and understanding between the parties hereto and supersede
any prior or contemporaneous written or oral agreements between them respecting
the subject matter hereof.  Notwithstanding any provision of this Agreement to
the contrary, the Company acknowledges and agrees that: (i) it has previously
entered into that certain indemnification agreement with the Consultant,
effective February 14, 2005 (the “Indemnification Agreement”); and (ii) the
Company’s indemnification obligations under the Indemnification Agreement shall
extend to and cover the Consultant’s services provided to, or on behalf of, the
Company under this Agreement.

7.3    Amendment.  This Agreement may be amended only by a writing signed by
Consultant and the Chief Executive Officer or the Chief Operating Officer of the
Company.

7.4    Severability.  If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.

7.5    Construction.  The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement.  The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Consultant.

7.6    Rights Cumulative.  The rights and remedies provided by this Agreement
are cumulative, and the exercise of any right or remedy by either party hereto
(or by its successor), whether pursuant to this Agreement, to any other
agreement, or to law, shall not preclude or waive its right to exercise any or
all other rights and remedies.

7.7    Nonwaiver.  No failure or neglect of either party hereto in any instance
to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance.  All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged and,
in the case of the Company, by an executive officer of the Company.

7.8    Notices.  Any notice, request, consent or approval required or permitted
to be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to:

If to the Company:

Health Care REIT, Inc.
4500 Dorr Street
Toledo, OH 43615-4040
Attention: Chief Operating Officer

--------------------------------------------------------------------------------

If to Consultant:

Charles J. Herman, Jr.
2540 Falmouth Road
Ottawa Hills, OH 43615

[Signature Page Follows] 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the first date set forth above.

THE COMPANY:

CONSULTANT:

Health Care REIT, Inc.

 

By: /s/ Thomas J. DeRosa
Name: Thomas J. DeRosa
Title:   Chief Executive Officer



 

 

/s/ Charles J. Herman, Jr.  

Charles J. Herman, Jr.



 

--------------------------------------------------------------------------------